Citation Nr: 0305903	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disability 
claimed as secondary to a service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had active service from July 1971 to December 
1972. 

This matter originated from the appeal of a July 2000 
decision of the Department of Veterans Affairs (VA) 
Milwaukee, Wisconsin, Regional Office (RO) that had denied 
entitlement to service connection for a left knee disability, 
claimed as secondary to a service-connected right knee 
disability.  

When this matter last came before the Board of Veterans' 
Appeals (Board) in November 2002,  the Board undertook 
additional development on the issue pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  Following the 
completion of the requested development, the case is again 
before the Board for a final decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to his claim and the evidence necessary to 
substantiate it.

2.  The veteran's current left knee disability, 
patellofemoral stress syndrome, has not been shown by the 
competent evidence to be related to service by way of 
incurrence, or by way of secondary causation by a service-
connected disability, including a right knee disability.  The 
veteran's current left knee disability, characterized as 
patellofemoral stress syndrome, has been shown by competent 
medical evidence to be aggravated by his service-connected 
right knee disability by a degree of 10 percent over and 
above the pathology that would be manifest without the effect 
of the right knee disability.  




CONCLUSION OF LAW

Left knee patellofemoral stress syndrome is permanently 
aggravated by the service-connected right knee disability, 
and service connection for a left knee disability is 
warranted to that extent only.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a left knee disability.  He contends that his left knee 
disability is related to his service-connected right knee 
disability by virtue of the aggravation that the right knee 
causes the left knee.  He states that service connection 
should be granted accordingly.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will be briefly 
set forth.  Finally, the Board will analyze the veteran's 
claim.

Veterans Claims Assistance Act of 2000

As noted in May 2002 statement of the case, there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection in January 2000, the veteran clearly 
identified the disability in question, the basis for the 
claim and the benefit sought.  The claim appeared 
substantially complete on its face. 

The former well-grounded claim requirement

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.  
The current standard of review requires that after the 
evidence has been assembled, it is VA's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  The RO in this case initially denied the veteran's 
claim as not meeting the former well-grounded claim 
requirement.  See the July 2000 rating decision and September 
2000 statement of the case.  In the May 2002 statement of the 
case, however, the RO denied the veteran's claim under the 
current standard of review.  

The Board will apply the current standard of review in 
evaluating the veteran's claim.  The current standard directs 
that when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
July 2000 rating decision, September 2000 statement of the 
case, and May 2002 statement of the case.  In those 
decisions, the veteran was advised that there was no 
competent medical evidence that the veteran had a current 
left knee disability that was related to service or to his 
service-connected right knee disability.  The May 2002 
statement of the case specifically advised the veteran of his 
rights and responsibilities under the VCAA.  In that 
statement the veteran was advised what evidence he should 
submit and that VA would assist him in obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Based on the specific notice provided to the 
veteran, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  



Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained or attempted to 
obtain the veteran's treatment records as they were 
identified by the veteran.  The veteran was asked on several 
occasions to submit the names of any private or VA medical 
providers who had treated him for the claimed disorder, along 
with completed authorizations, so that the RO could obtain 
any records identified.  The veteran responded to these 
requests, and the available evidence was obtained.  It does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.  

Finally, the Board notes that the veteran was afforded 
pertinent VA examinations in April 2001 and February 2001 for 
the purpose of determining whether there is a current left 
knee disability that is related to his service-connected 
right knee disability.  38 C.F.R. § 3.159(c)(4) (2002).  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2002).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Analysis

The veteran argues that he currently has a left knee 
disability that should be service-connected.  It is the 
veteran's primary contention his service-connected right knee 
disorder aggravates his left knee disability, and that 
service connection should be granted accordingly. 

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed left knee disability.  The 
VA examination reports dated in April 2001 and February 2003 
yielded a pertinent diagnosis of left knee patellofemoral 
stress syndrome.  Clearly, the Hickson element (1) has been 
satisfied as to the claimed disability.  

With respect to Hickson element (2), the Board notes that 
there is no evidence of injury to the veteran's left knee in 
service, and the veteran does not argue otherwise.  The 
veteran's claim is not based upon service incurrence, but 
upon secondary service connection by virtue of alleged 
aggravation caused by an existing service-connected 
disability.  Consequently, the mere fact that there exists 
another service-connected disability, internal derangement of 
the right knee, is of primal consideration and the question 
of whether the veteran sustained a pertinent injury in 
service is irrelevant.  The Board must therefore find that 
Hickson element (2) has been satisfied as to the claimed 
disorder, a left knee disability.  

With respect to Hickson element (3), the Board notes that 
both the VA physicians who examined the veteran's knees in 
April 2001 and February 2003 did so for the specific purpose 
of determining whether there was a left knee disability that 
could be related on a secondary basis to the veteran's 
service-connected right knee internal derangement.  Both of 
these physicians concluded that the veteran's left knee 
disability was not caused by his service-connected right knee 
disability.  They each came to this conclusion following a 
review of the claims file and a thorough examination of the 
veteran's knees.  The both provided reasons for their 
conclusions.  For example, the February 2003 examiner noted 
that the left knee disability was secondary to the tracking 
of the veteran's patella in his trochlear groove, and also 
some deconditioning of his quadriceps muscles, and that the 
veteran would likely have had this condition whether or not 
he had the right knee service-connected disability.  There is 
no competent evidence in the claims file that conjectures 
otherwise.  The preponderance of the evidence, therefore, is 
against the claim of service connection for a left knee 
disability by virtue of secondary causation by a service-
connected disability, including a service-connected right 
knee disability.  38 C.F.R. § 3.310 (2002).

It is significant to note, however, that the VA examiner who 
examined the veteran in February 2003 also concluded that the 
veteran's service-connected right knee disability likely 
aggravated his left knee disability.  The examiner explained 
that the reason for this was that the right knee disability 
caused the veteran to favor his right side and bear more 
weight on his left side than he normally would.  Although the 
examiner indicated that quantifying the increased disability 
caused by the service-connected right knee disorder would be 
difficult, he expressed his belief that at least 90 percent 
of the pain in the veteran's left knee would exist with or 
without the right knee aggravation.  He concluded that 
approximately 10 percent of the aggravation was therefore due 
to the veteran's right knee disability.  The examiner 
concluded further that it was likely that the aggravation was 
permanent since the veteran has had it for such an extended 
period of time.  

The Board has reviewed the entire body of evidence, including 
the service medical records and VA examination reports, the 
veteran's written and oral statements, and the statements of 
the veteran's representative.  In this case, the Board must 
find that competent medical evidence or opinion has been 
entered into the record which links or relates the veteran's 
current left knee disability, characterized as patellofemoral 
stress syndrome, to his service-connected right knee 
disability by virtue of the aggravation caused thereby to a 
degree of 10 percent over and above the pathology that would 
be manifest without the effect of the right knee disability.  

Based upon the foregoing analysis, the Board finds that the 
evidence in this case supports the claim for service 
connection for a left knee disability based upon its 
permanent aggravation caused by the service-connected right 
knee disability to the extent of 10 percent of the manifest 
pathology, and service connection for a left knee disability 
is warranted to that extent only.  38 C.F.R. § 3.310 (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995.  It is concluded that 
there is at least an approximate balance of the evidence for 
the claim.  As the evidence supports the claim, service 
connection for the claimed disorder must be granted to the 
extent indicated.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Secondary service connection for left knee patellofemoral 
stress syndrome is granted, based upon aggravation by the 
veteran's service-connected right knee disability.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

